Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species C (claims 1, 4, 6-7, 9-12, 14-15, and 18, in the reply filed on 9/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity between the groups and there is no serious burden of search.  This is not found persuasive because the special technical feature of claim 1 is taught by Kawakami US 2008/0003503 (see rejection of claim 1 below) and the different groups create a serious burden of search because they require different search considerations.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami US 2008/0003503.
Regarding claim 1, Kawakami teaches a powder material including lithium titanate Li4Ti5O12 having a surface area of 33.5 m^2/g (Paragraph [0212]). Tungsten and or molybdenum may be present on the surface of the particles of the powder as localized elements (Paragraphs [0027], [0110]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-7, 9-12, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Kawakami US 2008/0003503.
Regarding claims 4, 6-7, 9, and 14, Kawakami teaches that the amount of the localized element may be within the range of 0.01 or more and 0.9 or less (Examples M3 – M6).
Kawakami does not expressly describe the surface product features of claims 6-7, and 14. However, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The product of Kawakami is substantially similar to the claimed product because the tungsten and/or molybdenum exists on the surface of the Li4Ti5O12 (Paragraphs [0027], [0110]).
Regarding claims 10-12, Kawakami does not expressly provide an example of two metal oxides that may used together as the localized element. However, Kawakami states that the localized elements may include one or more of the localized elements include tungsten, molybdenum and aluminum (Paragraph [0110]). It would have been obvious to the person having ordinary skill in the to select a combination of tungsten or molybdenum with aluminum among the possible elements disclosed.
Regarding claims 15 and 18, it would have been obvious to include aa amount of a second localized metal in the same amount as the localized metals described in the examples of Kawakami and such amounts would fall within the claimed ranges of claims 15 and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dambournet US 2011/0293507 teaches a powder material including lithium titanate Li4Ti5O12 having a surface area of 100 to 400m^2/g (Paragraph [0212]). Tungsten may be present on the surface of the particles of the powder as localized elements (Paragraphs [0041], [0044]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731